Citation Nr: 0111797	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  98-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2. Entitlement to service connection for residuals from a 
back injury.

3. Entitlement to service connection for residuals from a 
right elbow injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that determination, the RO found 
that the appellant's claims were not well grounded and, 
consequently, the RO denied these claims.  The appellant 
disagreed and this appeal ensued.

The claims of service connection for a skin disease and an 
elbow disorder will be addressed in the Remand section of 
this discussion.


FINDINGS OF FACT

1. Service medical records indicated that the appellant was 
treated for a back disorder.

2. Current medical records revealed lumbar strain and 
degenerative disc disease.

3. The appellant was involved in an airplane crash in-
service.



CONCLUSIONS OF LAW

Residuals of a back injury were incurred in active service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 38 C.F.R. §§ 3.102, 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

In regard to the claims of service connection for residuals 
of back and elbow injuries, the VA has a duty to assist the 
appellant in the development of his claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). Current law more specifically provides 
that the assistance provided by the Secretary shall include 
obtaining the following records if relevant to the claim:  

(1) The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to active 
military, naval, or air service that are held or 
maintained by a governmental entity.
  
(2) Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

VCAA, (to be codified at 38 U.S.C.A. § 5103A(c)).  

In the instant case, the Board finds that the appellant is 
not prejudiced by its consideration of his service-connection 
claim regarding residuals from a back injury  pursuant to 
this new legislation insofar as VA has substantially met the 
obligations under this new legislation to the veteran.  The 
RO arranged medical examinations and associated the results 
in the claims file.  By virtue of supplemental statements of 
case and the statement of the case, the appellant and his 
representative were given notice of medical evidence and the 
regulations pertinent to the determination of this claim.  VA 
medical examinations, service medical records, and non-VA 
medical examinations and documents were submitted by the 
appellant or gathered properly by the RO with the appellant's 
consent and authorization.  The Board finds no further areas 
of development that would be fruitful in deciding this claim 
because the RO has substantially met the developmental 
requirements under the VCAA.   

Service Connection Regulations and Law

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
service connection, there must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Entitlement to Service Connection for Residuals from a Back 
Injury

The service medical records reflect that the appellant 
complained of back pain in November 1968, prior to the 
appellant's in service airplane accident.  The examining 
physician diagnosed muscle strain.  The appellant contends 
that he injured his back and arm when he was involved in an 
airplane crash.  Although the appellant acknowledged that he 
was examined, he did not require treatment or 
hospitalization.  (See Medical Examination dated 
January 1997).  

A VA medical examination dated January 1997 revealed lumbar 
strain and degenerative disc disease; the examiner opined 
that his symptoms had their onset in Vietnam.  It is not 
clear, however, whether the physician's opinion is based on 
the appellant's recitation of facts because the examination 
is silent on whether the examiner reviewed the medical 
record.  "Evidence which is simply information recorded by a 
medical examiner," is not probative.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Under 38 C.F.R. § 3.102 (1996), 
when, after consideration of all of the relevant evidence, a 
reasonable doubt arises regarding service origin or any other 
point, such doubt is to resolved in the favor of the veteran.  
Reasonable doubt is defined as "one which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim."  
38 C.F.R. § 3.102.  The Board also points out that it is the 
consistent and mandated policy of VA that, where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue is to be given the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  

The record demonstrated that the appellant was treated in-
service for a back disorder and that he was involved in an 
airplane crash.  Lumbar strain and degenerative disc disease 
were diagnosed in January 1997.  The VA physician stated that 
there was a connection between the appellant's current back 
disorder and his in-service back injury.  Therefore, the 
Board finds after weighing the evidence, the benefit of the 
doubt is resolved in favor of the appellant for his claim of 
service connection for residuals of a back injury.  



ORDER

Entitlement to service connection for residuals from a back 
injury is granted.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  It is not clear 
that further assistance by the VA to the appellant pursuant 
to this enactment would be unproductive in deciding whether 
the appellant is entitled to service connection for a skin 
disease.  In addition, it is not clear, as the representative 
has pointed out, whether the circumstances of the veteran's 
aircraft accident were related to combat and the possible 
application of 38 U.S.C.A. § 1154.  

Service medical records demonstrated that in November 1968, 
dermatitis was diagnosed of the hands and feet.  In April 
1968, he was also seen by a medical examiner for marked 
callous formation with cracking of the skin on his right 
hand, specifically his palm and the volar surfaces of his 
fingers.  His separation physical examination noted that he 
cut calluses from his feet.  Present VA examinations showed 
that he experienced exfoliation and hyperkeratosis of both 
soles and hands.  However, there was no medical opinion in 
the record establishing a connection between his current skin 
disorder and his in-service skin disorder.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 1994) ("A veteran 
seeking disability benefits must establish... the existence of 
a disability [and] a connection between the veteran's 
services and the disability..."). 

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1. The RO should request that the 
appellant supply the names and 
addresses of any additional 
individuals or treatment facilities 
that have treated him for his skin 
disease, and the dates of such 
treatment.  After securing any 
necessary releases, if applicable, the 
RO should obtain copies of complete 
clinical records of such treatment and 
associate them with the claims folder.  
The veteran should also be asked to 
describe in more detail the 
circumstances of the aircraft accident 
he experience, specifically whether he 
was engaged in combat at that time. 

2. The RO should also schedule a medical 
examination to obtain a medical 
opinion in regard to the appellant's 
current skin disorder and, if any, 
whether the skin disorder is at least 
as likely as not related to his 
service.  The examiner should also 
review the claims file, including the 
service medical records, and a copy of 
this remand prior to the examination.  
The examiner should make a notation of 
such review in the report.  Results of 
the examination should then be 
associated with the claims file.

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. See 
also Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

4. Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the appellant 
and the appellant's representative 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



